 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   Brunn (Beau) W. Roysden III, 028698
 3
        Assistant Attorney General
     2005 North Central Avenue
 4
     Phoenix, AZ 85004
     (602) 542-8958
 5
     beau.roysden@azag.gov

 6
     Attorneys for the State of Arizona

 7                          IN THE UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF ARIZONA
 9

10
         Xponential Fitness, LLC, et al.,            No. 2:20-CV-01310-DJH

11
                              Plaintiff,
                                                     DEFENDANT STATE OF
12
         vs.                                         ARIZONA’S RESPONSE TO
                                                     PLAINTIFFS’ MOTION FOR
13
         The State of Arizona and Douglas A.         TEMPORARY RESTRAINING
         Ducey, Governor of the State of Arizona,    ORDER AND MOTION FOR
14
         in his official capacity,                   PRELIMINARY INJUNCTION
                                                     (Dkt. 21)
15
                              Defendants.

16             The actions challenged in Plaintiffs’ Complaint and Motion for Temporary
17   Restraining Order and Preliminary Injunction are unilateral actions by the Governor of
18   Arizona, who is named as a Defendant in this action and has his own counsel. See
19   A.R.S. § 41-192(D)(7).
20             Pursuant to Ariz. Rev. Stat. § 41-193(A)(3), the Arizona Attorney General
21   through the Department of Law represents the State in federal court. Under that
22   authority, undersigned counsel makes this filing solely on behalf of Defendant State of
23   Arizona.1
24

25
     1
       The Arizona Attorney General was not consulted on the drafting of the executive
26
     orders at issue and therefore takes no position on the underlying merits of the Plaintiffs’
27   claims other than to note that the Plaintiffs raise serious issues of first impression
     involving executive authority in an emergency that deserve close and careful
28   consideration by the Court.
 1
            No relief should run against the State of Arizona in connection with Plaintiffs’
 2
     Motion for Temporary Restraining Order and Motion for Preliminary Injunction
 3
     (Dkt. 21) because, as set forth in the concurrently filed Motion to Dismiss by the State
 4
     of Arizona, the State has immunity from this action under the Eleventh Amendment and
 5
     must be dismissed from this case.
 6
            RESPECTFULLY SUBMITTED this 8th day of July, 2020.
 7
                                             MARK BRNOVICH
 8                                           ATTORNEY GENERAL
 9                                           By     s/ Brunn (Beau) W. Roysden III
                                                    Brunn (Beau) W. Roysden III
10                                                      Assistant Attorney General
                                                    2005 North Central Avenue
11                                                  Phoenix, AZ 85004
12                                           Attorneys for the State of Arizona
13

14

15                               CERTIFICATE OF SERVICE
16
            I hereby certify that on July 8, 2020, the foregoing document was electronically
17
     transmitted to the Clerk’s Office using the CM/ECF system for filing and distribution to
18
     counsel for all parties.
19

20   DATED this 8th day of July , 2020
21
     /s/ Brunn W. Roysden III
22

23

24

25

26

27

28
